DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-4, 6 and 11 is withdrawn in view of the newly discovered reference(s) to Ishihara et al and De Souza et al.  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed March 26, 2021, with respect to the rejection(s) of claim(s) 1-4, 6,  and 11 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new 112 rejections and prior art to Ishihara and De Souza.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on September 8, 2015. It is noted, however, that applicant has not filed a certified copy of the DE 10 2015 115 061.1 application as required by 37 CFR 1.55. It is noted that while a certified copy of EP 15201021.1 with a filing date of December 18, 2015 has been received, to receive the benefit of September 8, 2015 a certified copy of the German application must be provided.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the desired finished dimension of the core portion” found in line 6, the limitation “the desired finished dimension of the core portion” found in line 8 [it is noted that each of these referenced desired finished dimensions are individually referring to dimension in either the first or second spatial direction], the limitation “the direction” found in lines 14 and 15.
The claim states “a relevant spatial direction”, it is unclear if this spatial direction is intending to refer to a spatial direction different from the first spatial direction previously set forth or if it is intending to refer to the first spatial direction. For examination purposes, the limitation is being interpreted as referring to the first spatial direction.
The claim states “a peripheral surface of the component”, this renders the claim indefinite since it is unclear if this limitation is in addition to the peripheral surface of the core portion of the component previously set forth in the preamble or if the limitation is intending to refer to the peripheral surface set forth in the preamble. For examination purpose the limitation is being interpreted as “the peripheral surface of the core portion of the component”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al (US 4,697,320) in view of De Souza et al (US 2011/0195270).
In reference to claim 1, Ishihara et al discloses a method for producing a component which has a core portion which comprises a metal material and a wear-resistant layer (sintered powder layer) which is carried by the core portion and which is present on a peripheral surface of the core portion, the method comprising the following operating steps
providing a core portion blank which consists of the metal material having a dimension (diameter) in a first spatial direction and a dimension (length) in a second spatial dimension, 
applying a material (steel powder) which forms the wear-resistant layer in the component to a peripheral surface of the core portion blank in such a manner that the applied material and the core portion blank form a stable composite body [see col. 5 lines 62-66], 
shaping the composite body to form the component, wherein the material which forms the wear-resistant layer is present on a peripheral surface of the component [see col. 5 lines 62-66],
and finishing processing of the component [see col. 6 lines 1-5].
Ishihara et al further discloses the shaping of the composite body is a forging operation [see col. 6 line 1]. 
Ishihara et al fails to disclose a desired finished dimension of the core portion of the component being smaller that the dimension of the core portion blank in the first spatial direction and a desired 
However, De Souza et al teaches of a method for producing a cylindrical composite component having a core portion and a wear-resistant layer where the final component is formed by performing a draw forging step after applying the wear-resistant layer to obtain a final component dimensioned have a desired finished dimension of the core portion of the component being smaller that the dimension of the core portion blank in the first spatial direction and a desired finished dimension of the core portion of the component in the second spatial direction is larger than the dimension of the core portion blank in the second spatial direction [see paragraph 0063 & lines 7-11 of paragraph 0064; figure 8c].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the general shaping step of Ishihara et al to include a draw forging step, as taught by De Souza et al, since shaping by forging in commonly known in the art to obtain a final component with desired dimensions.
In reference to claim 2, Ishihara et al further discloses the component has a rotationally symmetrical shape [see col. 6 lines 1-3].
In reference to claim 3, Ishihara et al further discloses the core portion blank has a cylindrical shape [see col. 5 lines 64-65; it is noted that the core portion blank is placed within a cylindrical metal container and therefore inherently would have a complementary cylindrical shape to fit within the container].
In reference to claim 4, Ishihara et al further discloses during the applying step the wear-resistant material (steel powder) is applied in powder form to the peripheral surface of the core portion blank and is connected by means of hot isostatic pressing to the core portion blank to form the composite body [see col. 5 lines 62-68].
In reference to claim 6, the combination further discloses the shaping of the composite body to form the component is carried out by means of forging [see paragraph 0063 of De Souza et al].
In reference to claim 11, Ishihara et al further discloses the core portion blank is a construction steel [see col. 4 lines 29-31].
In reference to claim 13, Ishihara et al further discloses the metal material comprises steel [see col. 5 lines 63].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725